Rudkin, J.
(dissenting)-—I dissent. As stated in the majority opinion, “Nothing in the evidence showed that the absent witnesses were under the control of one party more than the other, or that their whereabouts were any better known to one than to the other,” and in such case there is no inference or presumption one way or the other.
In Scovill v. Baldwin, 27 Conn. 316, the court said:
“The circumstance that a particular person, who is equally within the control of both parties, is not called as a witness, is too often made the subject of comment before the jury. Such a fact lays no ground for any presumption against either party. If the witness could aid either party, such party would probably produce him. As he is not produced, the jury have no right to presume anything in respect to his knowledge of any facts in the case, because they are to try the case upon the facts shown in evidence, and upon them *265alone, without attempting to guess at what might be shown if particular persons were produced by the parties.”
To the same effect, see, Haynes v. McRae, 101 Ala. 318, 13 South. 270; Crawford v. State, 112 Ala. 1, 21 South. 214; Nelms v. Steiner, 113 Ala. 562, 22 South. 435; Farmers’ Bank v. Worthington, 145 Mo. 91, 46 S. W. 745; Diel v. Missouri Pacific R. Co., 37 Mo. App. 454; Wood v. Agostines, 72 Vt. 51, 47 Atl. 108; Daggett v. Champlain Mfg. Co., 72 Vt. 332, 47 Atl. 1081; 22 Am. & Eng. Ency. Law (2d ed.), p. 1262.
It surely cannot be said as a matter of law that a litigant must produce every witness who may know anything about his cause or incur the risk of having the court charge the jury that they may indulge in presumption against him for his failure in that regard. If the instruction complained of is erroneous, it calls for a reversal, unless this court can say, beyond peradventure, that no prejudice resulted therefrom; and the mere fact that the instruction was made applicable to both parties is not decisive on that question. The court below evidently concluded that one or the other of the parties failed to produce witnesses, else the instruction would not have been given, and if the court so concluded, why not the jury? Can it be said to a moral certainty that the jury did not conclude that the obligation to produce these witnesses rested upon the appellant, in whose employ they were at the time of the accident complained of? I am far from satisfied that such was not the case, and I therefore dissent.
Cuow, J.—I concur in the foregoing dissent.